Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vinay Sathe on 1/27/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method for application development, comprising:
	making available a first set of services for an application in a domain, wherein the domain corresponds to an industry having a set of business rules, and 
wherein the first set of services is structured to invoke a second set of services pre-deployed on a first set of communication nodes, the second set of services including common functionalities according to the set of business rules in the domain; and
	deploying the first set of services on a second set of communication nodes to enable an execution of a subset of the business rules in the domain that is specific to the application; 
wherein the first set of communication nodes is in a core network for wireless communication, the first set of communication nodes comprising a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF).   

2 - 3.	(Cancelled) 

4.	(Original) The method of claim 1, wherein the second set of communication nodes is in a core network for wireless communication. 

5.	(Original) The method of claim 1, wherein the second set of communication nodes is in an access network for wireless communication.

6.	(Currently Amended) A method for service development, comprising:
	making available a set of services that invokes a set of infrastructure-level components, wherein the set of services includes common functionalities according to a set of business rules in a domain, the domain corresponding to an industry having the sets of business rules, and
wherein the set of infrastructure-level components includes at least one of a network component, a storage component, or a virtualization component;
	testing the set of services with the set of infrastructure-level components; and
; 
	wherein the network includes a core network for wireless communication, and wherein the one or more communication nodes include a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF). 

7 - 8.	(Cancelled) 

9.	(Previously Presented) The method of claim 6, wherein the network includes an access network for wireless communication, and wherein the one or more communication nodes include a base station. 

10.	(Canceled). 

11.	(Currently Amended) A method for providing networking and computing services, comprising:
	hosting, at a first communication node in a network, a set of infrastructure-level components that includes at least one of a network component, a storage component, or a virtualization component;

	providing, by a third communication node in the network, a second set of services that includes common functionalities according to a set of business rules in a domain, wherein the domain corresponds to an industry having the set of business rules; 
	wherein the network includes a core network for wireless communication, and wherein the first communication node or the second communication node include a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF).

12.	(Original) The method of claim 11, wherein the first communication node and the second communication node are the same. 

13.	(Original) The method of claim 12, wherein the first communication node is in a core network for wireless communication. 

14.	(Previously Presented) The method of claim 12, wherein the third communication node is in an access network or a core network for wireless communication. 



16.	(Original) The method of claim 11, wherein the first, second, and third communication nodes are different. 

17.	(Original) The method of claim 12, wherein the first set of services includes at least one of the following: an energy service, a location service, a video service, or a utility service.

18.	(Currently Amended) A device for providing network and computing services, comprising:
	a transceiver coupled to a network for transmitting or receiving information over a communication channel to allow network access by a device; and
	a processor in communication with the transceiver to manage transmitting or receiving the information, wherein the processor is further configured to provide, to the device:
		a first set of services for an application in the domain to enable an execution of a subset of the business rules in the domain that is specific to the application; and
		a second set of services that includes common functionalities according to a set of business rules in a domain, wherein the domain corresponds to an industry having the set of business rules; 
	wherein the network includes a core network for wireless communication, and wherein the device includes a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF).

19.	(Original) The device of claim 18, wherein the first set of services includes at least one of the following: an energy service, a location service, a video service, or a utility service. 

20.	(Currently Amended) A system for providing network and computing services, comprising:
	a first communication node providing network access to a device via an access network; and 
	a second communication node in communication with the first communication node, wherein the second communication node comprises a processor configured to provide, to the device:
		(1) a first set of services for an application in the domain to enable an execution of a subset of the business rules in the domain that is specific to the application; and
		(2) a second set of services that includes common functionalities according to a set of business rules in a domain, wherein the domain corresponds to an industry having the set of business rules; 
	wherein the network includes a core network for wireless communication, and wherein the first communication node or the second communication node include a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF).

21.	(Original) The system of claim 20, wherein the second communication node includes a serving gateway or a packet data network gateway.

22.	(Original) The system of claim 20, wherein the first set of services includes at least one of the following: an energy service, a location service, a video service, or a utility service.

23.	(Original) The system of claim 20, wherein the first communication node comprises a processor configured to provide, to the device:
	(1) a third set of services for the application in the domain to enable an execution of a subset of the business rules in the domain that is specific to the application; and
	(2) a fourth set of services that includes common functionalities according to the set of business rules in the domain.

24.	(Previously Presented) The system of claim 20, wherein the third set of services is a subset of the first set of services or is the same as the first set of services. 

25.	(Canceled).  



27-28.	(Canceled).  

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 6, 11, 18, 20 the prior art of record, specifically (US 20150373117) teaches A method for application development, comprising:
	making available a first set of services for an application in a domain, wherein the domain corresponds to an industry having a set of business rules, and wherein the first set of services is structured to invoke a second set of services pre-deployed on a first set of communication nodes, the second set of services including common functionalities according to the set of business rules in the domain; (paragraphs 21, 23, 27-28);
However, none of the prior art cited alone or in combination provides the motivation to teach; deploying the first set of services on a second set of communication nodes to enable an execution of a subset of the business rules in the domain that is specific to the application; wherein the first set of communication nodes is in a core network for wireless communication, the first set of communication nodes comprising a Mobility Management Entity (MME), a Serving Gateway(SGW), a Packet Data Network Gateway (PGW), an Access and Mobility Management (AMF), a Session Management Function (SMF), a Network Slice Selection (NSS), Network Exposure Function (NEF), a Network Repository Function, a User Plane (UP), a Unified Data Management (UDM), a Network Function Repository, an Authentication Server (AUSF), or a Policy Control Function (PCF). 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 4-6, 9, 11-14, 16-24, 26 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Liang, Chengchao, and F. Richard Yu. "Wireless virtualization for next generation mobile cellular networks." IEEE wireless communications 22.1 (2015): 61-69: provides: With wireless virtualization, the overall expenses of mobile cellular network deployment and operation can be significantly reduced by abstracting and sharing infrastructure and radio spectrum resources. Moreover, wireless virtualization can provide easier migration to newer products or technologies by isolating part of the network. Despite the potential vision of wireless virtualization, several significant research challenges remain. In this article, we provide a brief survey on some of the work that has been done on wireless virtualization in cellular networks. We also present the motivations and business models of wireless virtualization. Furthermore, we present a framework that enables wireless virtualization. In addition, we discuss a number of challenges that need to be addressed for the deployment of wireless virtualization in next generation mobile cellular networks.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641